Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 01/15/2020
Allowable Subject Matter
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 19 recites a first suture attached to the implant, the first suture including a noose; and a second suture including a knot coupled to the noose at a swivel coupling that couples the first and second sutures together, the swivel coupling being configured to allow the driver to rotate the implant and the first suture relative to the second suture.  Claim 32 recites wherein the intermediate portion is defined by a ring of material attaching together proximal and distal rigid portions of the implant; the ring of material is configured to flex radially inward in response to tension of the suture therearound; the first external thread is located in the proximal rigid portion; and the second external thread is located in the distal rigid portion. Claim 33 recites wherein the intermediate portion is defined by a plurality of fabric strips extending between proximal and distal rigid portions of the implant; the first external thread is located in the proximal rigid portion; and the second external thread is located in the distal rigid portion. 
The Office agrees the art of record fails to teach or suggest these features. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-28, 30, 31, 34, 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2007/0173845 (Kim et al.)
Regarding claim 24-26, 30, 34, 36, 38 Kim discloses as shown in Figure 1, a surgical system, comprising: an implant having a distal end, an open proximal end, an indented intermediate portion (unthreaded portion 32, see paragraph [0028]) located between the distal and proximal ends and extending circumferentially around the implant, a first external thread (flight 24 between ring 14 and start 26) located entirely between the open proximal end and the indented intermediate portion, and a second external thread (flights 24 located between ring 14 and distal end 15) located entirely between the distal end and the indented intermediate portion; a collapsible suture (suture 36, see paragraph [0029]) seated in the indented intermediate portion and capable of being collapsed so as to cinch the suture around the implant; and
a driver (driver 150, see paragraph [0046]) including a distal portion configured to extend through the open proximal end of the implant to mate the implant to the driver, the driver being configured to rotate to drive the implant when mated thereto through tissue to move the implant from being located entirely within a first cavity on one side of a tissue to being located entirely within a second cavity on an opposite side of the tissue, and the driver being configured to be withdrawn from the implant to leave the implant entirely within the second cavity, wherein the intermediate portion is unthreaded, wherein the driver is configured to rotate the implant relative to the collapsible suture to drive the implant when mated thereto through the tissue, wherein the intermediate portion is defined by a groove extending circumferentially around the implant, the intermediate portion being unthreaded, wherein the proximal end is open, and the distal end is open.

Regarding claims 27, 28, 37. Kim discloses as shown in Figure 1 a surgical system, comprising: an implant having a distal end, a proximal end, an indented intermediate portion (unthreaded portion 32, see paragraph [0028]) located between the distal and proximal ends and extending circumferentially around the implant, a first external thread (flight 24 between ring 14 and start 26) located entirely between the proximal end and the indented intermediate portion, and a second external thread (flights 24 located between ring 14 and distal end 15) located entirely between the proximal end and the indented intermediate portion; and a collapsible suture (suture 36, see paragraph [0029]) seated in the indented intermediate portion and configured to be collapsed so as to cinch the suture around the implant, wherein the proximal end is open; the system further comprises a driver (driver 150, see paragraph [0046]) including a distal portion configured to extend through the open proximal end of the implant to mate the implant to the driver, the driver being configured to, with the distal portion of the driver extending through the open proximal end of the implant, wherein the collapsible suture seated in the indented intermediate portion is configured to be collapsed so as to cinch the suture around an entire circumference of the implant
, Regarding claim 31, Kim discloses wherein the intermediate portion is defined by a plurality of sutures (pair of sutures 36) extending between proximal and distal rigid portions of the implant; the first external thread is located in the proximal rigid portion; and the second external thread is located in the distal rigid portion. See paragraph [0029].


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0173845 (Kim et al.) in view of U.S. Patent Publication Number 2012/0130424 (Sengun et al.)
.Regarding claim 29, Kim fails to disclose a second implant having the suture coupled thereto;
wherein the rotation of the driver to rotate the implant does not rotate the second implant.
Sengun discloses a second implant (one of anchor 240 or 205, see paragraph [0084]) having the second suture coupled thereto, the rotation of the driver to drive the implant not rotating the second implant
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Kim include the second anchor in order to apply incremental tension of the tissue after an anchor is fixed.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive
Regarding the rejection of claim 24, the applicant argues Kim fails to disclose a collapsible suture seating in the independent portion and configured to be collapsed so as to cinch the suture around the implant.  More specifically, the applicant argues Figures 1, 9 show suture pair 36 is plainly not seated in unthreaded portion 32.
In response, the Office respectfully disagrees. Kim discloses in paragraph [0029] that the portion of anchor 10 where the suture is seated in the clearance between the radial extent of the unthreaded portion and the inner diameter of the suture retainer collar:
The unthreaded portion 32 has a radial extent which is less than that of the flights 27 or 29. In this manner, the suture retainer collar 11 is captured on the shank 16. In a preferred form, the unthreaded portion 32 has a sufficiently reduced radial dimension to allow the suture retainer collar 11 to fit substantially within the envelope 17 of the shank 16 and provide clearance for suture pairs 36 between the unthreaded portion 32 of the shank 16 and an inner diameter of the suture retainer collar 11.

This is clearly shown in Figure 8:

    PNG
    media_image1.png
    785
    457
    media_image1.png
    Greyscale

The applicant’s reference to figures 1, 9 is clearly out of context because it does not account for what is disclosed in paragraph [0029] and shown in Figure 8 of Kim. Since the applicant’s remarks do not address paragraph [0029] or Figure 8 of Kim, the applicant’s remarks cannot be considered persuasive.
The applicant later admits Kim discloses suture is inserted between the retainer collar 11 and the shank 16 in paragraph [0050]. The applicant is ignoring that a portion of shank 16 (the clearance between the collar 11 and unthreaded portion 32 described in paragraph [0029] of Kim) in an independent portion  where the suture is seated which meets the limitation of the claim.
The applicant argues but does not explain why suture 36 disclosed by Kim is not capable of being collapsed so as to cinch the suture around the implant. Kim discloses suture 36 made of conventional suture materials which one of ordinary skill in the art would understand as capable of being manipulated by hand to be collapsed so as to cinch the suture around the implant. This is not inconsistent with the applicant’s specification. A review of the applicant’s specification fails to disclose any structure not taught in Kim which configures a suture to be collapsed and cinched as recited in the claim. One of ordinary skill in the art would recognize what is described as a suture is flexible and capable of being manipulated 
The applicant discloses in paragraph [0194] of the specification that one example of the claimed collapsible suture is the OMNISPAN™ Surgical Repair System (Depuy Mitek, Inc. of Raynham, Mass.).  Accordingly, even if Kim didn’t disclose a collapsible suture, the claimed collapsible suture would be admitted prior art.
Regarding the rejection of claim 31, the applicant argues Kim fails to disclose the claimed intermediate portion for the same reasons regarding the rejection of claim 24.   In response, the Office respectfully disagrees for the same reasons in the rejection of claim 24.
Kim discloses in paragraph [0029] that the portion of anchor 10 where the sutures are seated in the clearance between the radial extent of the unthreaded portion and the inner diameter of the suture retainer collar:
The unthreaded portion 32 has a radial extent which is less than that of the flights 27 or 29. In this manner, the suture retainer collar 11 is captured on the shank 16. In a preferred form, the unthreaded portion 32 has a sufficiently reduced radial dimension to allow the suture retainer collar 11 to fit substantially within the envelope 17 of the shank 16 and provide clearance for suture pairs 36 between the unthreaded portion 32 of the shank 16 and an inner diameter of the suture retainer collar 11.

This is clearly shown in Figure 8:

    PNG
    media_image1.png
    785
    457
    media_image1.png
    Greyscale

The applicant argues Kim cannot anticipate claim 31 because unthreaded portion extends beyond collar 11. In response, the office respectfully disagrees. This does not dispute the Office’s position that under threaded portion 32 includes an intermediate portion in the form of the clearance between the collar 11 and unthreaded portion 32 described in paragraph [0029] of Kim. 
The applicant further argues the Office’s interpretation in the rejection of claim 31 is inconsistent with the rejection of claim 27 interprets suture pair 32 as the collapsible suture.  In response the Office respectfully disagrees. One half of suture pair constitutes a collapsible suture, and the two halves constitute a plurality of sutures.
Since the applicant’s remarks do not address paragraph [0029] or Figure 8 of Kim, the applicant’s remarks cannot be considered persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771